         Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,         )
                                      )
              Plaintiffs,             )
                                      )
v.                                    )   Case No.: CIV-17-1302-D
                                      )
CSAA FIRE AND CASUALTY                )
INSURANCE COMPANY,                    )
                                      )
              Defendant.              )


               CSAA’S REPLY TO PLAINTIFFS’ RESPONSE
         TO CSAA’S MOTION FOR PARTIAL SUMMARY JUDGMENT


                                          Respectfully submitted,


                                          Gerard F. Pignato, OBA No. 11473
                                          R. Greg Andrews, OBA No. 19037
                                          Dixie A. Craven, OBA No. 31528
                                          ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                          Robinson Renaissance Building
                                          119 North Robinson Avenue, 11th Floor
                                          Oklahoma City, Oklahoma 73102
                                          Telephone:   405-606-3333
                                          Facsimile:   405-606-3334
                                          Email:       jerry@rkcglaw.com
                                                       greg@andrews.law
                                                       dixie@rkcglaw.com
                                          ATTORNEYS FOR DEFENDANT,
                                           CSAA FIRE AND CASUALTY
                                           INSURANCE COMPANY




January 25, 2019
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 2 of 11




       The Defendant, CSAA Fire and Casualty Insurance Company (“CSAA”), hereby submits its

Reply to Plaintiffs’ Response to CSAA’s Motion for Partial Summary Judgment, in the above case.

       Plaintiffs have come out of the gate swinging, but their strong rhetoric is no substitute for

admissible evidence, and not enough to overcome CSAA’s Motion for Partial Summary Judgment.

Plaintiffs excoriate CSAA for hiring Rimkus, a respected engineering firm used by

individuals and insurance companies nationwide, to inspect Plaintiffs’ house for earthquake

damage. Plaintiffs point out that Rimkus is one of four approved engineering firms on

CSAA’s engineering list. Plaintiffs suggest four is not enough, and as a result, CSAA’s

relationship with Rimkus is too cozy. Plaintiffs contention is speculative and unsupported.

The undisputed fact is, the adjusters at CSAA select an engineering firm from an approved

list on a revolving basis; each engineering firm is hired the same number of times. (Depo.

of Chad Heckman, p. 163, EXHIBIT 1.)

       What is significant about this case – which may distinguish this particular lawsuit

from other lawsuits filed by insureds against their insurance companies based on their use

of a particular engineering firm – is that Plaintiffs here have not listed a single expert witness

or person qualified to testify regarding the cause of the condition of Plaintiffs’ house.

Likewise, Plaintiffs’ misguided belief that CSAA “pre-identified” Rimkus to inspect

Plaintiffs’ house lacks any evidentiary support and flies in the face of the undisputed facts.

       This is important for several reasons. For example, Plaintiffs complain that Rimkus’

Lisa Holliday (“Holliday”) and Tim France (“France”) did not inspect the crawl space under

the living room to look at the floor joists and did not inspect the attic. The implication is, of

course, that inspections of the crawl space beneath the home and of the attic would have

                                                 2
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 3 of 11




revealed earthquake-related damage.       Again, Plaintiffs offer no expert testimony or

admissible evidence to support this theory.

       Holliday explained in her deposition that Plaintiffs’ home was built in the 1920’s or

1930’s with a crawl space foundation. (Depo. of L. Holliday, p. 147, EXHIBIT 2.) She stated

she did not enter the crawl space because, according to the homeowner, there was no

opening. (Depo. of L. Holliday, pp. 149, 227, EXHIBIT 2.) Likewise, she did not go into the

attic because there was no need to do so. (Depo. of L. Holliday, p. 148, EXHIBIT 2.) She

explained that when “looking for earthquake damage, you want to look at the places where

earthquake damage happens, and that there was no reason to look in those places.” (Depo.

of L. Holliday, p. 148, EXHIBIT 2.) She described the “scope” of her inspection: “to see if

there was earthquake damage to the house.” (Depo. of L. Holliday, p. 148, EXHIBIT 2.)

When asked why she didn’t tear up the floor or the walls during her inspection, she aptly

responded, “I generally don’t tear up peoples’ houses” and “our investigations are generally

limited to non-destructive testing.” (Depo. of L. Holliday, p. 150, EXHIBIT 2.) Holliday did

not take soil samples as she deemed it unnecessary. (Depo. of L. Holliday, pp. 224-226,

EXHIBIT 2.)

       Plaintiffs attempt to sensationalize a purported dip in the floor in Plaintiffs’ living

room by suggesting the “dip” should have aroused some suspicion on the part of the Rimkus

engineers. The fact is, Holliday saw nothing about the floor that caused any great concern.

She stated: “But it seems like – if there would have been something that dramatic, yeah, it

seems like they would have called an engineer themselves.” And again, “If I was a



                                              3
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 4 of 11




homeowner and there was a gaping hole in my floor, I would call an engineer.” (Depo. of

L. Holliday, p. 152, EXHIBIT 2.) As pointed out by CSAA in its Motion for Partial Summary

Judgment, Holliday is not only a licensed structural engineer, she has extensive background

and expertise studying earthquakes and earthquake damage.

       Because this was Holliday’s first inspection in connection with her employment at

Rimkus, she was accompanied by senior engineer, France. (Depo. of T. France, pp. 9-10,

EXHIBIT 3.) France acknowledged that neither he nor Holliday went into the attic. As he

explained, they “didn’t see the need for it.” (Depo. of T. France, pp. 145-146, EXHIBIT 3.)

He agreed with Holliday’s assessment that there was no need to go up into the attic. (Depo.

of T. France, p. 146, EXHIBIT 3.) France also agreed that neither he nor Holliday looked into

the crawl space; he does not “recall finding access to the crawl space.” (Depo. of T. France,

pp. 81, 146-147, EXHIBIT 3.) However, even if France had been able to locate access to the

crawl space, he did not believe it was necessary to enter the crawl space to investigate the

Smith home. (Depo. of T. France, pp. 147-148, EXHIBIT 3.) France also concurred that

destructive testing at the Smiths’ house would have been unnecessary, and that he typically

does not take soil samples because it is likewise unnecessary. (Depo. of T. France, pp. 76,

148, 151, EXHIBIT 3.) Importantly, France has no recollection of Plaintiffs ever raising a

concern, during the inspection, about a sag in the floor, the living room wall leaning, or a fear

that the living room wall might fall. (Depo. of T. France, pp. 149-150, EXHIBIT 3.)

       Plaintiffs conveniently criticize the scope of the investigation conducted by Holliday

and supervised by France, but Plaintiffs offer no expert testimony of their own to controvert



                                               4
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 5 of 11




Rimkus’ findings which were properly relied upon by CSAA. Plaintiffs are unable to

produce any admissible evidence to support their arguments that Holliday should have

inspected the attic, found a way to get into the crawl space, taken soil samples, or cut up the

floor in Plaintiffs’ living room. On the other hand, the testimony of Holliday and France,

combined with Holliday’s report to CSAA, are admissible evidence. Just as Plaintiffs

believe CSAA should have added one more engineering firm to its approved list, Plaintiffs

also insist the Rimkus engineers should have inspected one more part of the house.

       Plaintiffs suggest CSAA knew (or should have known) the Holliday report was

incomplete and/or wrong, and therefore, CSAA’s reliance on same was unreasonable.

Plaintiffs’ theory lacks any supporting admissible evidence. An inspection of a home where

alleged earthquake damage is claimed necessarily requires engineering expertise such as that

possessed by Holiday and France. Nonetheless, despite the lack of admissible evidence,

Plaintiffs argue CSAA should not have relied on the Rimkus Report in this case because (1)

Rimkus did not conduct a thorough inspection of Plaintiffs’ home, and (2) Rimkus routinely

determines that the damage complained of by insureds is not earthquake-related.

       In an effort to address the first prong, the relevant question is whether CSAA had a

right and obligation to obtain the opinion of a licensed structural engineer regarding the cause

of the damage to the Plaintiffs’ home. Clearly, CSAA did have such a right and duty;

Plaintiffs do not seriously suggest otherwise. In fact, had CSAA not done so, then, and only

then, might Plaintiffs have a valid bad faith claim against CSAA. Plaintiffs are not qualified

to challenge the nature and extent of Rimkus’ inspection. With respect to the second prong,

this point dovetails into the argument CSAA set forth in its Motion for Partial Summary

                                               5
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 6 of 11




Judgment – that is, this Court should not consider, as support for Plaintiffs’ bad faith claim

in the present case, evidence of Rimkus’ engineering reports on unrelated claims. Said

differently, this Court should consider only evidence that will be admissible at trial.

       Plaintiffs pointed out in their Response that CSAA’s arguments are more akin to a

Motion in Limine. Indeed, a separate Motion in Limine will be filed on this subject.

However, it is also necessary to address this issue as part of CSAA’s Motion for Partial

Summary Judgment.

       Without any expert testimony or other admissible evidence, Plaintiffs continue to

allege that CSAA and Rimkus conspired together to undervalue, underpay, or deny

earthquake claims in Oklahoma. Plaintiffs believe this evidence is admissible because it goes

to bias and, according to Plaintiffs, evidence of bias is always admissible. But again,

Plaintiffs’ arguments lack any evidentiary support. As the old adage goes, when a party is

strong on the facts, he pounds the facts; when a party is strong on the law, he pounds the law;

but when a party is strong on neither the facts nor the law, he pounds the table.

       The same issue was addressed by the Honorable Scott Paulk in the case of Fox v.

Country Mutual Ins. Co., Case No. CIV-17-1228-SLP. In Fox, the plaintiffs/insureds

brought suit against their homeowner’s insurance company arising from the alleged

underpayment of their earthquake claim. Rimkus performed the inspection of the plaintiffs’

home, and plaintiffs, through the same attorneys who are prosecuting the present lawsuit,

argued the same theory of liability – i.e., Country Mutual acted in collusion with Rimkus to

pay less on a valid claim. Country Mutual filed a Motion for Summary Judgment with respect

to the plaintiffs’ claims, including the “collusion-with-Rimkus” claim. The court agreed with

                                              6
           Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 7 of 11




Country Mutual on this issue and stated in its Order filed on November 21, 2018 [Doc No.

108]:

        Plaintiffs argue that “it defies belief that CMIC can actually insist that, as a
        matter of law, it ‘reasonably relied’ on the report of an engineer it pre-
        identified to produce favorable reports for $4,000 a claim. PLS.” Resp. at 26
        (emphasis added). But plaintiffs fail to point to any evidence from which a
        reasonable inference can be drawn that Defendant engaged in such conduct.
        Instead, plaintiffs make speculative assertions.

        The court agrees with Defendant that evidence of reports made by Rimkus in
        matters involving other insureds and other insurance companies is insufficient
        to establish that this Defendant hired Rimkus to inspect plaintiffs’ property
        with the knowledge that Rimkus would produce a favorable report to
        Defendant or otherwise fail to adequately investigate and evaluate Plaintiffs’
        claim. Indeed, Defendant’s evidence that Mr. France found structural damage
        in the only other earthquake claim he investigated for Defendant refutes
        plaintiffs’ speculative assertion.

(Italics emphasis in original)(Order, p. 17, EXHIBIT 4.)

        Plaintiffs apparently concede that CSAA should be allowed at trial to address each of

these other earthquake claims investigated by Rimkus, by way of numerous “mini-trials.”

Each earthquake claim investigated by Rimkus (and other engineering firms) is different.

In some instances, benefits were not paid because the damages fell within the deductible.

In other instances, benefits were not paid because the earthquake exclusion was not in effect

at the time of the earthquake in question. In other instances where the insureds purchased

an earthquake endorsement, the engineers determined that the damage was unrelated to

earthquake activity and more related to normal Oklahoma earth movement and settlement.

Yet, on other claims, it was conclusively determined that the damage in question existed

before the earthquake coverage was added.



                                               7
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 8 of 11




       Plaintiffs also argue in their Response that CSAA has ignored the Oklahoma

Insurance Commissioner’s Earthquake Insurance Bulletin No. PC 2015-02, and that CSAA’s

avoidance of this directive is further evidence of bad faith. In the Bulletin, the Insurance

Commissioner stated that where the insurer denies a claim based on preexisting damage, then

“I expect that the insurer has inspected the property prior to inception of the coverage and

maintained reasonably current information as to the condition of the insured property, prior

to loss.” (Bulletin, p. 2, EXHIBIT 5.) However, the Bulletin does not have the force of law,

because it is neither a rule nor a regulation. The Insurance Commissioner’s statement is

merely a statement of what he “expects,” but Oklahoma law is very specific about what steps

a state agency such as the Oklahoma Insurance Department must take before it can

promulgate a rule that would have legal effect. Simply stated, to become valid, an agency

rule must be promulgated in accordance with the requirements of Oklahoma’s Administrative

Procedures Act, 75 O.S. § 308.2(A). None of the requirements set forth in this statute were

done before the Oklahoma Insurance Commissioner issued the Bulletin.

       These steps are necessary under Oklahoma law. 75 O.S. § 303(E). No compliance

was done here. The Commissioner can use an enabling statute to make law only when he

complies with the law, pursuant to the powers delegated to him. 75 O.S. § 308.2(C). The

Commissioner’s Bulletin was a statement of his wishes or expectations, not a rule or

regulation or anything with legal effect.

       Inasmuch as Plaintiffs have telegraphed their intention to make the Bulletin an issue

at trial, CSAA will timely file an appropriate Motion in Limine with additional arguments

and authorities precluding any reference to the Bulletin at the time of trial. Plaintiffs should

                                               8
          Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 9 of 11




be reminded that this Court granted a Motion in Limine in July 2018 to prohibit evidence of

the Bulletin. This Court determined that the Bulletin constituted hearsay for which the

business records exception did not apply. Charles A. Shadid, LLC v. Aspen Specialty Ins.

Co., 2018 WL 3420816, at *5 (W.D. Okla. 2018). Specifically, the Honorable Judge

DeGiusti ruled: “Because discovery has been completed and Plaintiff has not timely

identified any witness who could provide the information needed to satisfy Rule 803(6), the

Court finds that Plaintiff has failed to establish the admissibility of the hearsay statements

in the Insurance Bulletin.”

       Likewise, as in Shadid, Plaintiffs in the present case have not identified a witness who

could avoid the hearsay statements in the Insurance Bulletin. (See, Plaintiff’s Final Witness

List in the present case, filed on November 21, 2018 [Doc No. 41], EXHIBIT 6.) Even the

generic description of an unidentified Rule 30(b)(6) witness to be designated by CSAA does

not provide a description of testimony sufficient to address this topic, and it certainly does

not satisfy the hearsay exception.

       It is also worthy of mention that the only known Oklahoma appellate decision that has

come close to addressing this issue rejected the conclusion that an insurer, by accepting a

risk, must pay for a loss that was in existence at the time the policy incepted. The court in

Aduddel Lincoln Plaza Hotel v. Certain Underwriters at Lloyds of London, 2015 OK CIV

APP 34, ¶ 16, 348 P.3d 216, 221, held that the insurer, “did not, as a matter of law, agree to

pay damages that were in existence before it issued the policy merely because it had the

opportunity to know the condition of the insured premises.” Based on the Aduddel decision,

it would certainly appear that an insurer is not required to inspect a prospective insured

                                              9
           Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 10 of 11




property as a prerequisite for denying an insurance claim based on the condition of the

property as it existed before the issuance of the policy. The Aduddel decision has persuasive

effect. See, Okla. Sup. Ct. R. 1.200(d)(2). Simply stated, the Insurance Commissioner’s

Bulletin does not have legal effect.

       Plaintiffs emphasize in their Response that the burden is on the insurer to prove an

exclusion relied upon in the policy. Indeed, that is black letter law. CSAA reasonably relied

upon the Rimkus engineers. The conclusions of Holliday triggered certain exclusions in the

CSAA policy. As set forth in CSAA’s Undisputed Fact Nos. 2, 3 and 38 in CSAA’s Motion

for Partial Summary Judgment, CSAA cited the relevant exclusions in its policy upon which

it relied. (See, e.g., CSAA letter to the Smiths, dated September 19, 2017, EXHIBIT 7.)

Again, the important question and singular issue here is whether the report submitted by

Rimkus to CSAA provided a sufficient basis for reliance upon the exclusions identified by

CSAA. CSAA submits that the Rimkus Report led to only one result, and that only one

conclusion can be reached regarding CSAA’s reliance upon the Rimkus Report:            Such

reliance was at least reasonable.

       As CSAA pointed out in its Motion for Partial Summary Judgment, its claim file does

not have to be perfect. In fact, CSAA even has a right to be wrong. But, what cannot be

seriously questioned here is that CSAA’s actions throughout the handling of this claim were

reasonable. As long as CSAA’s actions were reasonable, Plaintiffs cannot maintain a bad

faith action against CSAA. CSAA’s Motion for Partial Summary Judgment should be

granted.



                                             10
         Case 5:17-cv-01302-D Document 57 Filed 01/25/19 Page 11 of 11




                                                 Respectfully submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 R. Greg Andrews, OBA No. 19037
                                                 Dixie A. Craven, OBA No. 31528
                                                 ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                                 Robinson Renaissance Building
                                                 119 North Robinson Avenue, 11th Floor
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: 405-606-3333
                                                 Facsimile: 405-606-3334
                                                 Email:      jerry@rkcglaw.com
                                                             greg@andrews.law
                                                             dixie@rkcglaw.com
                                                 ATTORNEYS FOR DEFENDANT,
                                                  CSAA FIRE AND CASUALTY
                                                  INSURANCE COMPANY



                            CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire


                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            11
